On Remandment from Supreme Court of Alabama
PER CURIAM.
Our order of November 28, 1967, affirming the trial court as mandated by the Supreme Court of Alabama, per Lawson, J., 281 Ala. 542, 206 So.2d 348, is, on further remandment by that Court, hereby set aside.
*724On authority of Shuttlesworth v. City of Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (March 10, 1969), we hereby reinstate our original order of November 2, 1965. See Shuttlesworth v. City of Birmingham, 43 Ala.App. 68, 180 So.2d 114.
Accordingly, the judgment of the Circuit Court is reversed and a judgment is here rendered discharging appellant sine die.
Reversed and rendered.